‘ significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct epma tals in re hospital this letter modifies our ruling letter dated date granting a conditional waiver for the above-named plan for the plan_year ending date and constitutes notice that we are closing our file on your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date following your withdrawal of such request the hospital was previously granted conditional waivers of the minimum_funding_standard for the plan for the and plan years the ruling letter dated date granting a conditional waiver for plan for the plan_year is hereby modified such that condition is replaced by the following condition by date collateral acceptable to the pension_benefit_guaranty_corporation pbgc will be provided to the plan to secure the repayment of the sum of the outstanding balances of the and plan_year waivers in a letter dated date the hospital requested a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date in a letter dated date the hospital's authorized representative per form notified our office that the hospital contributed an amount equal to the minimum_funding_standard for the plan_year ending date to the plan on date and withdrew the hospital's request for a funding waiver for the plan_year therefore we are closing our file on this case this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in and to your authorized representatives form on file with this office if you have any questions concerning this letter please contact in any correspondence relating to this letter please refer to se t ep ra t a2 as well sincerely carol d gold employee_plans director
